Citation Nr: 0318736	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, his daughter, and his daughter-in-
law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to May 1946 and 
from February 1947 to February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  That decision, in part, determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a dental condition.  In 
October 2002, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of a jaw injury and reopened the 
claim.  

In October 2002, the Board received a letter from the veteran 
referencing a March 2002 rating decision of the RO denying 
unemployability due to service connected disabilities (TDIU).  
He included a letter he had written to the RO as a notice of 
disagreement with the March 2002 rating decision and 
explained that he had not mailed this letter because he had 
been informed that his records were being transferred to the 
Board and any additional evidence should be mailed directly 
to the Board.  However, it is clear that the letter referred 
only to evidence relevant to the issues on appeal which did 
not include TDIU.  To initiate an appeal, a notice of 
disagreement must be filed with "the activity which entered 
the determination with which disagreement is expressed," 
also known as the agency of original jurisdiction (AOJ).  
38 U.S.C.A. § 7105(b)(1) (West 2002).  The AOJ in this case 
is the RO.  In the VA Form 4107, Notice of Procedural and 
Appellate Rights sent to the veteran with the March 2002 
rating decision, the veteran was informed of the following: 
"To appeal, send this office (emphasis added) a Notice of 
Disagreement within 1 year from the date of the letter which 
accompanies this form."  His letter sent to the Board and 
not the RO is therefore not a valid notice of disagreement 
with the March 2002 rating decision.  It is more properly 
considered a new claim to reopen his TDIU claim and is 
referred to the RO for action deemed appropriate.



REMAND

In September 2002, the Board undertook additional development 
on the veteran's reopened claim for residuals of a jaw injury 
pursuant to 38 C.F.R. § 19.9(a)(2), requesting a VA 
examination and a medical opinion to clarify the veteran's 
diagnosis and any relation to the veteran's active service.  
In March 2003, the Board sent a letter to the veteran 
informing him that new evidence had been obtained consisting 
of the results of a February 2003 VA examination; however, 
upon close inspection of the claims file, the actual report 
of examination is not of record and may have become 
disassociated from the claims file.  The RO should request 
another copy of the February 2003 VA examination results and 
associate it with the claims file.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2) allows the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration contrary to the 
requirement of 38 U.S.C.A. § 7104(a) which provides that all 
questions subject to a decision by the Secretary of VA shall 
be subject to one review on appeal by the Secretary.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The above referenced February 2003 VA examination report has 
not been considered by the RO.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

2.  The RO should obtain a copy of the 
February 2003 VA examination from the VA 
Medical Center in Seattle and associate 
this with the claims file.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of a jaw injury.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the May 2001 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




